DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murray (US 20110140461 A1).
Regarding claim 1, Murray teaches a latch system for a vehicle, the latch system comprising: a tailgate (22) that includes a tailgate frame, a first latch (16) coupled with the tailgate frame, a second latch (18) coupled with the tailgate frame, a third latch (20) coupled with the tailgate frame, an upper handle (12) coupled with the tailgate frame and configured to pivot relative to the tailgate frame, and a lower handle (14) coupled with the tailgate frame and configured to pivot relative to the tailgate frame, a synchronizer (10) coupled with the tailgate and configured to block and allow release of the first latch, the second latch, and the third latch (para. 0026), the synchronizer having an enabled arrangement in which the synchronizer is configured to i) release the first latch and the third latch in response to a user 
Regarding claim 2, Murray teaches the latch system of claim 1, wherein the lock unit includes an actuator (202), a first clasp arm (208) coupled with the actuator, and a second clasp arm (210) coupled with the first clasp arm and configured to rotate in response to rotation of the first clasp arm, and the actuator is configured to rotate the first clasp arm about an axis to move the lock unit (para. 0039) between an unlocked configuration (fig. 5) in which the first clasp arm and the second clasp arm cooperate to maintain the synchronizer in the enabled arrangement and a locked configuration (fig. 4) in which the first clasp arm and the second clasp arm cooperate to maintain the synchronizer in the disabled arrangement.
  Regarding claim 3, Murray teaches the latch system of claim 2, wherein the synchronizer (10) includes a mount (104), a first release assembly (100) coupled with the mount, the first latch, the third latch, and the upper handle (para. 0029), and a second release assembly (102) coupled with the mount, the second latch, the third latch, and the lower handle (para. 0029), the first release assembly is configured to release the first latch and the third latch in response to the user pulling the upper handle (para. 0030), and the second release assembly is configured to release the second latch and the third latch in response to the user pulling the lower handle (para. 0032).
Regarding claim 4, Murray teaches the latch system of claim 3, wherein the first clasp arm (208) engages the first release assembly (through 126) and the second clasp arm (210) engages the second release assembly (through 144), the first clasp arm disables the first release assembly such that pulling the upper handle does not release the first latch and the third latch in response to the lock unit being in the locked configuration (fig. 4), and the second clasp arm disables the second release assembly such that pulling the lower handle does not release the second latch and the third latch in response to the lock unit being in the locked configuration (fig. 4).
Regarding claim 5, Murray teaches the latch system of claim 2, wherein the lock unit (200) includes a manual release (206) coupled with the first clasp arm (208) and configured to rotate the first clasp arm in response to the user activating the manual release to move the lock unit from the locked configuration to the unlocked configuration (figs. 4-5).
Regarding claim 7, Murray teaches the latch system of claim 1, wherein the synchronizer (10) includes a mount (104) and a first release assembly (100) that includes a first latch-actuator lever (54) connected with the first latch (16), a first handle lever (114) coupled with the upper handle and configured to move relative to the mount in response to the user pulling the upper handle (para. 0030), and a first sensor unit (122) that is movable between an unlocked arrangement in which the first sensor unit transmits force from the first handle lever to the first latch-actuator lever to move the first latch-actuator lever in response to the user pulling the upper handle to release the first latch and a locked arrangement in which the first sensor unit does not transmit force from the first handle lever to the first latch-actuator lever in response to the user pulling the upper handle (para. 0031).
Regarding claim 8, Murray teaches the latch system of claim 7, wherein the lock unit (200) includes a first clasp arm (208) and an actuator (202), the first clasp arm is engaged with the first sensor unit (122) and configured to rotate about an axis to move the first sensor unit between the locked and 
Regarding claim 9, Murray teaches the latch system of claim 8, wherein the first sensor unit (122) includes a sensor lever (118) formed to define a slot (128) therein and a pin (126) received in the slot and movable in the slot between a first position in which the pin is engagable by the first handle lever and a second position in which the pin is not engagable by the first handle lever (para. 0031).
Regarding claim 10, Murray teaches a latch system for a vehicle, the latch system comprising: a synchronizer (10) including a mount (104), a first release assembly (100) coupled with the mount and movable relative to the mount, and a second release assembly (102) coupled with the mount and movable relative to the mount, the first release assembly (100) configured to release a first latch in response to activation of the first release assembly (para. 0030), the second release assembly configured to release a second latch in response to activation of the second release assembly (para. 0032), and the synchronizer (10) configured to block activation of one of the first release assembly and the second release assembly when the other of the first release assembly and the second release assembly is already activated (para. 0028), and a lock unit (200) coupled with the synchronizer and engaged with the first release assembly and the second release assembly (para. 0038), the lock unit configured to block selectively activation of any of the first release assembly and the second release assembly (para. 0038).
Regarding claim 11, Murray teaches the latch system of claim 10, wherein the lock unit (200) is movable between a locked configuration (fig. 4) and an unlocked configuration (fig. 5) and includes a first clasp arm (208) and a second clasp arm (210), the first clasp arm blocks activation of the first release assembly and the second clasp arm blocks activation of the second release assembly in response to the lock unit being in the locked configuration (para. 0041), and the first clasp arm allows activation 
Regarding claim 12, Murray teaches the latch system of claim 11, wherein the first clasp arm (208) is rotatably coupled with the mount, the second clasp arm (210) is rotatably coupled with the mount, and the first clasp arm is coupled with the second clasp arm such that rotation of the first clasp arm relative to the mount causes rotation of the second clasp arm (figs. 4-5).
Regarding claim 13, Murray teaches the latch system of claim 11, wherein the lock unit further includes an actuator (202) configured to rotate the first clasp arm (208) in response to receiving an input to move the lock unit between the locked configuration and the unlocked configuration (figs. 4-5).
Regarding claim 14, Murray teaches the latch system of claim 13, wherein the lock unit (200) further includes a manual release (206) coupled with the first clasp arm (208) and configured to rotate the first clasp arm relative to the mount to move the lock unit from the locked configuration to the unlocked configuration in response to a user manually activating the manual release (figs. 4-5).
Regarding claim 15, Murray teaches the latch system of claim 10, wherein the first release assembly includes a first latch-actuator lever (54) configured to be connected with the first latch (16) such that rotation of the first latch-actuator lever relative to the mount releases the first latch (para. 0030), a first sensor unit (122) movable between an unlocked arrangement and a locked arrangement, and a first handle lever (114) configured to apply a force to the first latch-actuator lever through the first sensor unit to cause the first latch-actuator lever to rotate and release the first latch (para. 0045) in response to the first sensor unit being in the unlocked arrangement and the first release assembly being activated (para. 0045) and ii) configured to not apply the force to the first latch-actuator lever through the first sensor unit in response to the first sensor unit being in the locked arrangement and the first release assembly being activated (para. 0036), and the lock unit is configured to move selectively the first sensor unit between the unlocked arrangement and the locked arrangement (para. 0031).
Regarding claim 16, Murray teaches the latch system of claim 15, wherein the second release assembly (102) includes a second latch-actuator lever (138) configured to be connected with the second latch (18) such that rotation of the second latch-actuator lever relative to the mount releases the second latch (para. 0032), a second sensor unit (144) movable between an unlocked arrangement and a locked arrangement, and a second handle lever (136) i) configured to apply a force to the second latch-actuator (para. 0032) lever through the second sensor unit to cause the second latch-actuator lever to rotate and release the second latch in response to the second sensor unit being in the unlocked arrangement and the second release assembly being activated (para. 0032)  and ii) configured to not apply the force to the second latch-actuator lever through the second sensor unit in response to the second sensor unit being in the locked arrangement and the second release assembly being activated, and the lock unit is configured to move selectively the second sensor unit between the unlocked arrangement and the locked arrangement simultaneously with movement of the first sensor unit between the unlocked arrangement and the locked arrangement (para. 0037).  
Regarding claim 17, Murray teaches the latch system of claim 15, wherein the first sensor unit (122)  includes a first sensor lever (118) and a first pin (126), the first sensor lever is formed to define a first slot (128) therein, the first pin extends into the first slot and is configured to translate in the first slot between a first position in which the first pin is engagable by the first handle lever and a second position in which the first pin is not engagable by the first handle lever (para. 0031), the first sensor lever is pivotably coupled with the mount (para. 0030) and coupled with the first pin and configured to move the first pin between the first position and the second position (para. 0031), and the lock unit is configured to selectively move the first sensor lever between the locked arrangement and the unlocked arrangement (para. 0031).
Regarding claim 18, Murray teaches the latch system of claim 10, wherein the lock unit includes a first clasp arm (208) and a second clasp arm (210), the first clasp arm has a first leg (leg that connects 
Regarding claim 19, Murray teaches a method comprising: providing a tailgate (22) adapted to rotate about a first axis (24) in a fold- down mode and to rotate about a second axis (26) in a side-swing mode, the tailgate including a first latch (16), a second latch (18), a first handle (12) connected with the first latch, and a second handle (14) connected with the second latch (18), allowing release of the first latch in response to activation of the first handle (para. 0025) or release of the second latch in response to activation of the second handle (para. 0025), releasing the first latch in response to activation of the first handle, blocking release of the second latch while the first latch is released, latching the first latch, and blocking release of both the first latch and the second latch in response to activation of either the first handle and the second handle while allowing a full range of motion of the first handle and the second handle (para. 0028).
Regarding claim 20, Murray teaches the method of claim 19, further providing a synchronizer (10) coupled with the tailgate and a lock unit (200) connected with the synchronizer, the synchronizer configured to block release of one of the first latch and the second latch while the other of the first latch and the second latch is released (para. 0028), and the lock unit is configured to block selectively the synchronizer from allowing release of both or either of the first latch and the second latch (para. 0038).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Murray (US 20110140461 A1).
Regarding claim 6, Murray teaches the latch system of claim 5, however does not explicitly teach in the same embodiment wherein the manual release includes a cable coupled with the tailgate frame and with the first clasp arm.
Murray teaches in a separate embodiment the use of a cable (300) as the manual release coupled with the tailgate frame and with a first clasp arm (126’).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a cable in the manual release mechanism because Murray explicitly teaches a separate embodiment utilizing this arrangement.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.I./               Examiner, Art Unit 3675                                                                                                                                                                                         /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675